300 F.2d 764
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WILLARD'S SHOP RITE MARKETS, INC., Respondent.
No. 14811.
United States Court of Appeals Sixth Circuit.
March 12, 1962.

Marcel Mallet-Prevost, Asst. General Counsel, N. L. R. B., Washington, D. C., for petitioner.
Varnum, Riddering, Wierengo & Christenson, Grand Rapids, Mich., Eugene Alkema, Grand Rapids, Mich., for respondent.


1
DECREE BY DEFAULT.


2
THIS CAUSE was submitted upon the petition of the National Labor Relations Board for the enforcement of a certain order issued by it against Willard's Shop Rite Markets, Inc., its officers, agents, successors and assigns on August 22, 1961, in a proceeding before the Board numbered 7-CA-2288; upon the transcript of the record in said proceeding, certified and filed with the Court herein and upon the Board's motion for judgment by default for failure to file an answer. On consideration whereof, it is hereby


3
ORDERED, ADJUDGED, AND DECREED by the United States Court of of Appeals for the Sixth Circuit, that the said Order of the National Labor Relations Board in said proceeding be enforced, and that the Respondent, Willard's Shop Rite Markets, Inc., its officers, agents, successors and assigns, abide by and perform the directions of the Board in said order contained.